DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     INJURY TREATMENT CENTER OF FORT MYERS, INC. and
      INJURY TREATMENT CENTER OF SOUTH FLORIDA, INC.,
                        Appellants,

                                     v.

                        MICHAEL BERILE, M.D.,
                              Appellee.

                               No. 4D21-749

                           [November 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502014CA010529XXXMB.

   Robert A. Trilling, Boca Raton, for appellants.

   Christopher DeCosta of Mahshie & DeCosta, Fort Myers, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.